ORDER

PER CURIAM.
AND NOW, this 14th day of December, 2005, on certification by the Disciplinary Board that the respondent, Joseph R. D’Andrea, who was suspended by Order of this Court dated November 29, 2005, for a period of one year, retroactive to November 24, 2003, has filed a verified statement showing compliance with all the terms and conditions of the Order of Suspension and Rule 217, Pa.R.D.E., and there being no other outstanding order of suspension or disbarment, Joseph R. D’Andrea is hereby reinstated to active status, effective immediately.